Case 2:18-cv-00284-DAK-DBP Document 127 Filed 08/28/20 PageID.981 Page 1 of 3




  David J. Jordan (1751)
  Wesley F. Harward (15623)
  STOEL RIVES LLP
  201 S. Main Street, Suite 1100
  Salt Lake City, UT 84111
  Telephone: 801.328.3131

  Attorneys for Defendant Corporation of the
    President of The Church of Jesus Christ of
    Latter-day Saints

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION

  MCKENNA DENSON,                                  REPLY MEMORANDUM IN
                                                   SUPPORT OF MOTION TO
                             Plaintiff,           APPROVE COP’S PROPOSED
                                                 REVIEW PLAN AND REQUEST
           v.
                                                         TO SUBMIT
  CORPORATION OF THE
                                                Case No. 2:18-cv-00284
  PRESIDENT OF THE CHURCH OF
  JESUS CHRIST OF LATTER-DAY                    The Honorable Dale A. Kimball
  SAINTS, a Utah corporation; and               The Honorable Dustin B. Pead
  JOSEPH L. BISHOP,

                             Defendants.


          Defendant Corporation of the President of The Church of Jesus Christ of

 Latter-day Saints (“COP”) submits this Reply Memorandum in Support of Motion

 to Approve COP’s Proposed Review Plan and Request to Submit (the “Motion”)

 (Docket 124).




 107831345.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 127 Filed 08/28/20 PageID.982 Page 2 of 3




          On August 21, 2020, this Court ordered Ms. Denson “to file any response to

 the motion and proposed plan on or before Wednesday, August 26, 2020.”

 (Docket 126). To date, Ms. Denson has not responded to or opposed the Motion or

 the related review plan.

          For the reasons stated therein, COP requests that this Court grant the Motion

 and allow the review process to begin. This Motion is now fully briefed and ripe

 for decision.

           DATED: August 28, 2020.
                                                 STOEL RIVES LLP


                                                 /s/ Wesley F. Harward
                                                 David J. Jordan
                                                 Wesley F. Harward

                                                 Attorneys for Defendant Corporation of
                                                   the President of The Church of Jesus
                                                   Christ of Latter-day Saints




                                             2
 107831345.1 0056812-00006
Case 2:18-cv-00284-DAK-DBP Document 127 Filed 08/28/20 PageID.983 Page 3 of 3




                               CERTIFICATE OF SERVICE

                 I hereby certify that on August 28, 2020, a full and correct copy of the

    foregoing REPLY MEMORANDUM IN SUPPORT OF MOTION TO

    APPROVE COP’S PROPOSED REVIEW PLAN AND REQUEST TO

    SUBMIT was served upon the following via email and U.S. mail:

          McKenna Denson
          1715 ½ E 8th Street
          Pueblo, CO 81001
          Email: mckenna.aitcounseling@gmail.com



                                                /s/ Rose Gledhill




                                               3
 107831345.1 0056812-00006
